



EXHIBIT 10.36


VORNADO REALTY TRUST 2010 OMNIBUS SHARE PLAN

FORM OF PERFORMANCE CONDITIONED AO LTIP UNIT AWARD AGREEMENT


 
PERFORMANCE CONDITIONED AO LTIP UNIT AWARD AGREEMENT made as of date set forth
on Schedule A hereto between Vornado Realty Trust, a Maryland real estate
investment trust (the “Company”), its subsidiary Vornado Realty L.P., a Delaware
limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the employee of the
Company or one of its affiliates listed on Schedule A (the “Employee”).
 
RECITALS
 
A.  In accordance with the Vornado Realty Trust 2010 Omnibus Share Plan, as it
may be amended from time to time (the “Share Plan”), the Company desires in
connection with the employment of the Employee, to provide the Employee with an
opportunity to acquire Class A Units (as defined in the agreement of limited
partnership of the Partnership, as amended (the “Partnership Agreement”))
(“Class A Units”) upon conversion of AO LTIP Units (as defined in the
Partnership Agreement) having the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein, in the Share Plan and in the
Partnership Agreement, and thereby provide additional incentive for the Employee
to promote the progress and success of the business of the Company, the
Partnership and its subsidiaries (the “Award”). The Award was approved by the
Compensation Committee (the “Committee”) of the Board of Trustees of the Company
(the “Board”) pursuant to authority delegated to it by the Board, including
authority to make grants of equity interests in the Partnership which may, under
certain circumstances, be redeemed through the delivery of common shares of
beneficial interest, par value $0.04 per share, of the Company (the “Common
Shares”) reserved for issuance under the Share Plan.
 
B.  Schedule A hereto sets forth certain significant details of the AO LTIP Unit
grant herein, including regarding the right to convert AO LTIP Units into Class
A Units, and is incorporated herein by reference.  Capitalized terms used herein
and not otherwise defined have the meanings provided on Schedule A or, if such
terms are not defined on Schedule A, the meanings provided in the Share Plan.
 
NOW, THEREFORE, the Company, the Partnership and the Employee hereby agree as
follows:
 
AGREEMENT
 
1.  GRANT OF AO LTIP UNITS:  On the terms and conditions set forth below, as
well as the terms and conditions of the Share Plan and subject to adjustment as
provided in Section 7 hereof, the Company hereby grants to the Employee an
aggregate of such number of AO LTIP Units as is set forth on Schedule A having
an AO LTIP Unit Participation Threshold as is set forth on Schedule A (the
“Award AO LTIP Units”). 




--------------------------------------------------------------------------------





.
.
2.  TERMS AND CONDITIONS OF AWARD: 


(I)    The term of the Award shall be the time period indicated
on Schedule A from the Grant Date set forth on Schedule A until the Final
Conversion Date set forth on Schedule A, subject to earlier termination or
cancellation as provided in this Agreement.
 
(II)    Except as otherwise permitted under Section 6 hereof, the Award AO LTIP
Units shall not be convertible into Class A Units unless (i) they are Vested AO
LTIP Units and (ii) the Employee shall, at the time of conversion, be an
employee of the Company or its affiliates.


(III)    Conversion of Award AO LTIP Units into Class A Units is subject to
satisfaction of a performance condition that the Common Share Price equal or
exceed 110% of the AO LTIP Unit Participation Threshold (as defined in Schedule
A) during each of at least 20 consecutive trading days during the period
commencing on the Grant Date (as set forth in Schedule A) and ending on the End
Date (as set forth in Schedule A) (the “Performance Condition”). Unless and
until the Performance Condition has been satisfied, the Employee (or his or her
successors, heirs, assigns, or personal representatives, as applicable) will not
have the right to convert his or her Award AO LTIP Units into Class A Units. If
the Performance Condition has not been satisfied, on the End Date, on such date
all Award AO LTIP Units, whether vested or unvested, shall, without payment of
any consideration by the Partnership, automatically and without notice be
forfeited and be and become null and void, and neither the Employee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such vested or unvested Award
AO LTIP Units.


For purposes of this Section 2(III), the following terms shall have the
following meanings:


“Common Share Price” means, as of a particular date, the Fair Market Value of
one Common Share.


“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that with respect to a Common Share “Fair Market Value” means the value
of such Common Share determined as follows: (A) if on the determination date the
Common Shares are listed on the New York Stock Exchange, The NASDAQ Stock
Market, Inc. or another national securities exchange or is publicly traded on an
established securities market, the Fair Market Value of a Common Share shall be
the closing price of the Common Shares on such exchange or in such market (if
there is more than one such exchange or market, the Committee shall determine
the appropriate exchange or market) on the determination date (or if there is no
such reported closing price, the Fair Market Value shall be the mean


2



--------------------------------------------------------------------------------





between the highest bid and lowest asked prices or between the high and low sale
prices on such trading day) or, if no sale of Common Shares is reported for such
trading day, on the next preceding day on which any sale shall have been
reported; or (B) if the Common Shares are not listed on such an exchange, quoted
on such system or traded on such a market, the Fair Market Value of a Common
Share shall be the value of a Common Shares as determined by the Committee in
good faith in a manner consistent with Code Section 409A.


3.  RESTRICTIONS ON TRANSFER:  Except as otherwise permitted by the Committee,
none of the Award AO LTIP Units granted hereunder nor any of the Class A Units
into which such Award AO LTIP Units may be converted (the “Award Class A Units”)
shall be sold, assigned, transferred, pledged, hypothecated, given away or in
any other manner disposed of, encumbered, whether voluntarily or by operation of
law (each such action a “Transfer”), and the Redemption Right (as defined in the
Partnership Agreement) may not be exercised with respect to the Award Class A
Units, provided that, at any time after the date that is at least two (2) years
after the Grant Date, (i) Award AO LTIP Units may be Transferred to the
Employee’s Family Members by gift or pursuant to domestic relations order in
settlement of marital property rights; (ii) Award AO LTIP Units may be
Transferred to an entity in which fifty percent (50%) of the voting interests
are owned by Family Members (or the Employee) in exchange for an interest in
such entity; and (iii) the Redemption Right may be exercised with respect to
Award Class A Units issued upon conversion of Award AO LTIP Units in accordance
with this Agreement and such Award Class A Units may be Transferred to the
Partnership or the Company in connection with the exercise of the Redemption
Right, in each case in accordance with and to the extent otherwise permitted by
the terms of the Partnership Agreement. Additionally, the transferee must agree
in writing with the Company and the Partnership to be bound by all the terms and
conditions of this Agreement and the Partnership Agreement and that subsequent
transfers shall be prohibited except those in accordance with this Section 3 and
all Transfers of Award AO LTIP Units must be in compliance with all applicable
securities laws (including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”)) and the applicable terms and conditions of the
Partnership Agreement. In connection with any Transfer of Award AO LTIP Units,
the Partnership may require the Employee to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer of Award AO LTIP Units not in accordance with the
terms and conditions of this Section 3 shall be null and void, and the
Partnership shall not reflect on its records any change in record ownership of
any Award AO LTIP Units as a result of any such Transfer, shall otherwise refuse
to recognize any such Transfer and shall not in any way give effect to any such
Transfer of any Award AO LTIP Units. Except as provided expressly in this
Section 3, this Agreement is personal to the Employee, is non-assignable and is
not transferable in any manner, by operation of law or otherwise, other than by
will or the laws of descent and distribution.
For purposes of this Section 3, “Family Member” means a person who is a spouse,
former spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother, sister, brother-in-law, or sister-in-law, including adoptive
relationships, of the Employee, any person sharing the Employee’s household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which


3



--------------------------------------------------------------------------------





any one or more of these persons (or the Employee) control the management of
assets, and any other entity in which one or more of these persons (or the
Employee) own more than fifty percent (50%) of the voting interests.
 
4.  CONVERSION:  Subject to the satisfaction of the Performance Condition, from
and after the date on which an Award AO LTIP Unit vests, as set forth on
Schedule A, it shall be convertible into Class A Units in accordance with the
terms of the Partnership Agreement. The “Mandatory Conversion Date” for the
Award AO LTIP Units will be the earlier of: (i) the Termination Conversion Date
(as set forth on Schedule A) and (ii) the Final Conversion Date (as set forth on
Schedule A). As set forth in the Partnership Agreement, any Award AO LTIP Units
that are “Vested AO LTIP Units” and have not been converted prior to the
Mandatory Conversion Date will automatically be converted on such date so long
as the Performance Condition has been satisfied. In addition, as set forth in
the Partnership Agreement, the Company, as the general partner of the
Partnership, may elect to convert the Award AO LTIP Units as provided in the
Partnership Agreement.


Notwithstanding the foregoing or anything to the contrary set forth herein, upon
(a) the occurrence of a Change in Control (as defined below) and (b) the
termination of employment of the Employee with the Company or its affiliates
within 24 months after such Change in Control either (i) by the Company (or its
successor) without Cause (as defined below) or (ii) by the Employee for Good
Reason (as defined below), then all unvested Award AO LTIP Units shall become
Vested AO LTIP Units and be subject to conversion into Class A Units, subject to
the satisfaction of the Performance Condition, as provided in the Partnership
Agreement at the times and in the manner set forth herein and in the Partnership
Agreement.  For purposes of this Agreement, a “Change in Control” of the Company
means the occurrence of one of the following events: 
 
(i) individuals who, on the date hereof, constitute the Board (the “Incumbent
Trustees”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a trustee subsequent to the date hereof
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Trustees then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for trustee, without objection to such nomination) shall
be an Incumbent Trustee; provided, however, that no individual initially elected
or nominated as a trustee of the Company as a result of an actual or threatened
election contest with respect to trustees or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Trustee; or
 
(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after the date hereof, a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph


4



--------------------------------------------------------------------------------





(ii) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner:  (A) the Company or any majority-owned subsidiary of
the Company (provided that this exclusion applies solely to the ownership levels
of the Company or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by the Company or any
such majority-owned subsidiary, (C) any underwriter temporarily holding
securities pursuant to an offering of such securities, (D) any person pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii)), (E) (a) any of
the partners (as of the date hereof) in Interstate Properties (“Interstate”)
including immediate family members and family trusts or family-only partnerships
and any charitable foundations of such partners (the “Interstate Partners”),
(b) any entities the majority of the voting interests of which are beneficially
owned by the Interstate Partners, or (c) any “group” (as described in
Rule 13d-5(b)(1) under the Exchange Act) including the Interstate Partners (the
persons in (a), (b) and (c) shall be individually and collectively referred to
herein as, “Interstate Holders”); or
 
(iii) the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (a) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (b) no person (other than the
persons set forth in clauses (A), (B), (C), or (E) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or
 
(iv) Board approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company Voting Securities immediately prior to such liquidation and such
ongoing entity assumes all existing obligations of the Company to Employee under
this Agreement.
 
For the purposes of this Section 4 and Section 6, “Cause” will mean (A) if the
Employee is a party to any employment, consulting or similar service agreement
(including without limitation a separation, severance or similar agreement if
any) between the Employee on the one hand and the Company or one of its
affiliates on the other hand (a “Service Agreement”) immediately prior to the
termination of the Employee’s employment with the Company or one of its
affiliates and “Cause” or a substantially equivalent term is defined therein,
then “Cause” shall have the meaning set forth in such Service Agreement for such
term (or its substantial equivalent); or (B) if the Employee is not party to a
Service Agreement immediately prior to such termination or the Employee’s
Service Agreement does not define “Cause” or a substantially equivalent term,
then “Cause” shall mean: with respect to the Employee, the Employee’s:  (i)
conviction of, or plea of guilty or nolo contendre to, a felony pertaining or


5



--------------------------------------------------------------------------------





otherwise relating to his or her employment with the Company or an affiliate; or
(ii) willful misconduct that is materially economically injurious to the Company
or any of its affiliates, in each case as determined in the Company’s sole
discretion. 


For the purposes of this Section 4, “Good Reason” will mean (A) if the Employee
is a party to a Service Agreement immediately prior to the termination of the
Employee’s employment with the Company or one of its affiliates, and “Good
Reason” or a substantially equivalent term is defined therein, then “Good
Reason” shall have the meaning set forth in such Service Agreement for such term
(or its substantial equivalent), or (B) if the Employee is not party to a
Service Agreement immediately prior to such termination or the Employee’s
Service Agreement does not define “good reason” or a substantially equivalent
term, then “good reason” shall mean: (i) the assignment to the Employee of
duties materially and adversely inconsistent with the Employee’s status as of
the Grant Date or a material and adverse alteration in the nature of the
Employee’s duties, responsibilities or authority; (ii) a reduction in the
Employee’s base salary; or (iii) a relocation of the Employee’s own office
location to a location more than thirty (30) miles from its location as of the
Grant Date.
 
5.  DISTRIBUTIONS:  The holder of the Award AO LTIP Units shall be entitled to
receive distributions with respect to such Award AO LTIP Units to the extent
provided for in the Partnership Agreement. The Distribution Measurement Date (as
defined in the Partnership Agreement) with respect to the Award AO LTIP Units
shall be the Grant Date. The AO LTIP Unit Sharing Percentage (as defined in the
Partnership Agreement) with respect to the Award AO LTIP Units shall be 10%.
 
6.  TERMINATION OF EMPLOYMENT:  Any Award AO LTIP Units held by the Employee
upon termination of employment shall be treated as follows: 


(I)  If the Employee’s termination of employment is (i) due to death, Disability
(as defined below) or Retirement (as defined below), (ii) a qualifying
termination in connection with a Change in Control pursuant to Section 4, or
(iii) termination by the Company without Cause, all unvested Award AO LTIP Units
shall become Vested AO LTIP Units and, subject to satisfaction of the
Performance Condition, be entitled to conversion into Class A Units as provided
in the Partnership Agreement until the Final Conversion Date by the Employee or
his or her permitted transferee (or in the event of death his or her designated
beneficiary, or, if none, the person(s) to whom such Employee’s rights under the
Award are transferred by will or the laws of descent and distribution);
 
(II)  If the Employee’s termination of employment is (i) termination by the
Company for Cause or (ii) due to resignation by the Employee for any reason
other than as provided in Section 6(I) above, all unvested Award AO LTIP Units
shall terminate on the date of termination and all Vested AO LTIP Units as of
the date of termination, to the extent convertible under the terms of the
Partnership Agreement as of the date of termination (including satisfaction of
the Performance Condition on or prior to such date) shall be entitled to
conversion into Class A Units as provided in the Partnership Agreement until the
Mandatory Conversion Date;




















6



--------------------------------------------------------------------------------





(III) Notwithstanding the foregoing, in the event that the Employee is a party
to a Service Agreement (to the extent in effect as of the date of termination)
that would provide for stock options or AO LTIPs awarded by the Company to the
Employee to vest and/or remain exercisable or convertible through a date after
the date on which the Employee ceases to be an employee of the Company or any of
its subsidiaries that is later than the Termination Conversion Date provided on
Schedule A, then the Termination Conversion Date shall be such later date (but
in no event after the Final Conversion Date). An Employee’s status as an
employee shall not be considered terminated in the case of a leave of absence
agreed to in writing by the Company (including, but not limited to, military and
sick leave); provided, that, such leave is for a period of not more than one
year or re-employment upon expiration of such leave is guaranteed by contract or
statute.


For purposes of this Section 6, “Disability” will mean: (A) if the Employee is a
party to a Service Agreement immediately prior to the applicable event, and
“Disability” is defined therein, then “Disability” shall have the meaning set
forth in such definition; or (B) if the Employee is not party to a Service
Agreement immediately prior to such event or the Employee’s Service Agreement
does not define “Disability” or a substantially equivalent term, then
“Disability” shall mean a disability which renders the Employee incapable of
performing all of his or her material duties for a period of at least 180
consecutive or non-consecutive days during any consecutive twelve-month period.
For purposes of this Section 6, “Retirement” will mean: (A) if the Employee is a
party to a Service Agreement immediately prior to such event, and “Retirement”
is defined therein, then “Retirement” shall have the meaning set forth in such
Service Agreement, or (B) if the Employee is not party to a Service Agreement
immediately prior to such event and/or the Employee’s Service Agreement does not
define “Retirement” or a substantially equivalent term, then “Retirement” shall
mean the Employee’s termination of his or her employment with the Company and
its affiliates after attainment of age 65 or attainment of age 60 and completion
of twenty (20) years of employment with the Company and/or an affiliate.
7.  CHANGES IN CAPITAL STRUCTURE:  If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or shares of
the Company, spin-off of a subsidiary, business unit or significant portion of
its assets or other transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital stock of the Company or any other event that constitutes a change in
stock under the terms of the Share Plan shall occur, (iii) any extraordinary
dividend or other distribution to holders of Common Shares or Class A Units
shall be declared and paid other than in the ordinary course, or (iv) any other
event shall occur that in each case in the good faith judgment of the Committee
necessitates action by way of appropriate equitable or proportionate adjustment
in the terms of this Award, this Agreement or the Award AO LTIP Units to avoid
distortion in the value of this Award, then the Committee shall take such action
as it deems necessary to maintain the Employee’s rights hereunder so that they
are substantially proportionate to the rights existing under this Award and the
terms of the Award AO LTIP Units prior to such event, including, without
limitation: (A) interpretations of


7



--------------------------------------------------------------------------------





or modifications to any defined term in this Agreement; (B) adjustments in any
calculations provided for in this Agreement, and (C) substitution of other
awards under the Share Plan or otherwise.
 
8.  MISCELLANEOUS: 
(a)Amendment. This Agreement may be amended or modified only with the consent of
the Company and the Partnership acting through the Committee; provided that any
such amendment or modification materially and adversely affecting the rights of
the Employee hereunder must be consented to by the Employee to be effective as
against the Employee. Notwithstanding the foregoing, this Agreement may be
amended in writing signed only by the Company and the Partnership to correct any
errors or ambiguities in this Agreement and/or to make such changes that do not
materially adversely affect the Employee’s rights hereunder. This grant shall in
no way affect the Employee’s participation or benefits under any other plan or
benefit program maintained or provided by the Company or the Partnership.
(b)    Incorporation of Share Plan; Committee Determinations. The provisions of
the Share Plan are hereby incorporated by reference as if set forth herein. In
the event of a conflict between this Agreement and the Share Plan, the Share
Plan shall govern. The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications.
(c)    Payments by Award Recipients; Status as Partner. No amount shall be
payable to the Company or the Partnership by the Employee at any time in respect
of this Agreement. The Employee shall have no rights with respect to this
Agreement (and the Award evidenced hereby) unless he or she shall have accepted
this Agreement by (i) signing and delivering to the Partnership a copy of this
Agreement and (ii) unless the Employee is already a Partner (as defined in the
Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Exhibit A). Upon acceptance of this Agreement by the Employee, Exhibit
A of the Partnership Agreement shall be updated to reflect the issuance to the
Employee of the AO LTIP Units so accepted. Thereupon, the Employee shall have
all the rights of a Limited Partner of the Partnership with respect to the
number of AO LTIP Units specified on Schedule A hereto, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein. Award AO LTIP Units constitute and shall be treated for all
purposes as the property of the Employee, subject to the terms of this Agreement
and the Partnership Agreement.
(d)    Status of Award AO LTIP Units under the Share Plan. This Award
constitutes an award of OP Units by the Company under the Share Plan. The Award
AO LTIP Units are interests in the Partnership. The number of Common Shares
reserved for issuance under the Share Plan underlying outstanding Award AO LTIP
Units will be determined by the Committee in light of all applicable
circumstances, including calculations made or to be made hereunder, vesting,
capital account allocations and/or balances under the Partnership Agreement, the
conversion ratio in effect between AO LTIP Units and Class A Units and the
conversion factor in effect with respect to the redemption of Class A Units by
delivery of Common Shares. Upon any permitted exercise by a holder of the
redemption right with respect to Award Class A


8



--------------------------------------------------------------------------------





Units, the Company will have the right at its option, as set forth in the
Partnership Agreement, to issue Common Shares in exchange for Award Class A
Units in accordance with the Partnership Agreement, subject to certain
limitations set forth in the Partnership Agreement, and such Common Shares, if
issued, will be issued under the Share Plan. The Employee must be eligible to
receive the Award AO LTIP Units in compliance with applicable federal and state
securities laws and to that effect is required to complete, execute and deliver
certain covenants, representations and warranties (attached as Exhibit B). The
Employee acknowledges that the Employee will have no right to approve or
disapprove such determination by the Committee.
(e)    Legend. The records of the Partnership evidencing the Award AO LTIP Units
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such Award AO LTIP Units are subject to
restrictions as set forth herein, in the Share Plan, and in the Partnership
Agreement.
(f)    Compliance With Law. The Partnership and the Employee will make
reasonable efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no Award AO
LTIP Units will become vested or be paid at a time that such vesting or payment
would result in a violation of any such law.
(g)    Investment Representations; Registration. The Employee hereby makes the
covenants, representations and warranties set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Agreement by the Employee. The Partnership will
have no obligation to register under the Securities Act any Award AO LTIP Units
or any Award Class A Units or any other securities issued pursuant to this
Agreement or upon conversion or redemption of Award AO LTIP Units or Award Class
A Units. The Employee agrees that any sale of Award Class A Units or of Common
Shares received upon the redemption of Award Class A Units shall not occur
during the “blackout periods” forbidding sales of Company securities, as set
forth in the then applicable Company employee manual or insider trading policy.
In addition, any such sale shall only be made in compliance with the
registration requirements of the Securities Act or an applicable exemption
therefrom, including, without limitation, the exemption provided by Rule 144
promulgated thereunder (or any successor rule).
(h)    Section 83(b) Election. In connection with the issuance of AO LTIP Units
pursuant hereto the Employee hereby agrees to make an election to include in
gross income in the year of transfer the applicable AO LTIP Units pursuant to
Section 83(b) of the the Internal Revenue Code of 1986, as amended (the “Code”)
substantially in the form attached hereto as Exhibit C and to supply the
necessary information in accordance with the regulations promulgated thereunder.
The Employee agrees to file the election (or to permit the Partnership to file
such election on the Employee’s behalf) within thirty (30) days after the award
of the AO LTIP Units hereunder.
(i)    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,


9



--------------------------------------------------------------------------------





together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
(j)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of New York, without giving effect to the
principles of conflict of laws of such State.
(k)    No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Employee as an employee, consultant or advisor
and this Agreement shall not interfere in any way with the right of the Company
or any subsidiary to terminate the Employee’s employment with the Company and
its subsidiaries at any time.
(l)    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 888 Seventh Avenue, New York, New York 10019 and any
notice to be given the Employee shall be addressed to the Employee at the
Employee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Employee may hereafter designate in
writing to the other.
(m)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Employee for income tax purposes
or subject to the Federal Insurance Contributions Act withholding with respect
to this Award, the Employee will pay to the Company or, if appropriate, any of
its affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount; provided,
however, that if any Award AO LTIP Units or Class A Units into which Award AO
LTIP Units have been converted are withheld (or returned), the number of Award
AO LTIP Units or Award Class A Units so withheld (or returned) shall be limited
to a number which has a fair market value on the date of withholding equal to
the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Employee.
(n)    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(o)    Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
(p)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Employee, on the other
hand, by will or the laws of descent


10



--------------------------------------------------------------------------------





and distribution, but this Agreement shall not otherwise be assignable or
otherwise subject to hypothecation by the Employee.
(q)    Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may result in penalties under Section 409A of the Code,
shall be amended, with the reasonable cooperation of the Employee, the Company
and the Partnership, to the extent necessary to exempt it from, or bring it into
compliance with Section 409A of the Code.
 
[signature page follows]
 




11



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the [__] day of 20__.
 
 
VORNADO REALTY TRUST
 
 
 
 
 
By:
 
 
 




 
 
 
 
 
 
 
VORNADO REALTY L.P.
 
 
 
By:  Vornado Realty Trust, its general partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
Name:
 
 





12

--------------------------------------------------------------------------------






 SCHEDULE A TO AO LTIP UNIT AWARD AGREEMENT
 (Terms being defined are in quotation marks.)
 


Date of AO LTIP Unit Award Agreement:
 


_____________, 20__
 
 
 
Name of Employee:
 
 ____________________________
 
 
 
Number of AO LTIP Units:
 
 _________________
 
 
 
“AO LTIP Unit Participation Threshold”:
 
$__.__
 
 
 
“Grant Date”:
 
___________, 20__
 
 
 
Distributions:
 
Upon conversion into Class A Units, special distribution per AO LTIP Unit that
was converted equal to 10% of the per unit distributions received by holders of
Class A Units during the period from the Grant Date to the date of conversion.
 
 
 
“End Date”


“Final Conversion Date”:


“Mandatory Conversion Date”:


“Performance Condition”:
 
_____________, 20__


_____________, 20__


See Section 4


See Section 2(III)
 
 
 
 
Vesting:
 
Number of AO LTIP Units that vest on each of the following dates:


[_________, 20__: __%]
[_________, 20__: __%]
[_________, 20__: __%]
[_________, 20__: __%]





13

--------------------------------------------------------------------------------





“Termination Conversion Date”:


 
The date following the applicable date of termination of employment that falls
on the last day of the period set forth below:


Death (Section 6(I)(i)): Final Conversion Date  
 
Disability (Section 6(I)(i)): Final Conversion Date
 
Retirement (Section 6(I)(i): Final Conversion Date


Qualifying Termination in connection with a Change of Control (Section
6(I)(ii)): Final Conversion Date
 
By the Company Without Cause (Section 6(I)(iii)): Final Conversion Date


By the Company for Cause (Section 6(II)(i)): 60 days  
 
By the Employee Other Than as provided in Section 6(I): 60 days
 
 
 
 
 
 

 
Initials of Company representative:         
 
Initials of Employee:         




14

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Employee, desiring to become one of the within named Limited Partners of
Vornado Realty L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the Section 15.11 “Power of Attorney” thereof),
and becomes a party to, the Second Amended and Restated Agreement of Limited
Partnership, dated as of October 20, 1997, of Vornado Realty L.P., as amended
(the “Partnership Agreement”). The Employee agrees that this signature page may
be attached to any counterpart of the Partnership Agreement and further agrees
as follows (where the term “Limited Partner” refers to the Employee):
1.The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units (as defined in the Partnership Agreement).
2.    The Limited Partner hereby confirms that it is acquiring the Partnership
Units for its own account as principal, for investment and not with a view to
resale or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner (as defined in the
Partnership Agreement) may refuse to transfer any Partnership Units as to which
evidence of such registration or exemption from registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
If the General Partner delivers to the Limited Partner Common Shares of
Beneficial Interest of the General Partner (“Common Shares”) upon redemption of
any Partnership Units, the Common Shares will be acquired for the Limited
Partner’s own account as principal, for investment and not with a view to resale
or distribution, and the Common Shares may not be transferred or otherwise
disposed of by the Limited Partner otherwise than in a transaction pursuant to a
registration statement filed by the General Partner with respect to such Common
Shares (which it has no obligation under the Partnership Agreement to file) or
that is exempt from the registration requirements of the Securities Act and all
applicable state and foreign securities laws, and the General Partner may refuse
to transfer any Common Shares as to which evidence of such registration or
exemption from such registration satisfactory to the General Partner is not
provided to it, which evidence may include the requirement of a legal opinion
regarding the exemption from such registration.
3.    The Limited Partner hereby affirms that it has appointed the General
Partner, any Liquidator (as defined in the Partnership Agreement) and authorized
officers and attorneys-in-fact of each, and each of those acting singly, in each
case with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, in
accordance with Section 15.11 of the Partnership Agreement, which section is
hereby


A-1
        

--------------------------------------------------------------------------------





incorporated by reference. The foregoing power of attorney is hereby declared to
be irrevocable and a power coupled with an interest, and it shall survive and
not be affected by the death, incompetency, dissolution, disability, incapacity,
bankruptcy or termination of the Limited Partner and shall extend to the Limited
Partner’s heirs, executors, administrators, legal representatives, successors
and assigns.
4.    The Limited Partner hereby confirms that, notwithstanding any provisions
of the Partnership Agreement to the contrary, the Award LTIP Units shall not be
redeemable by the Limited Partner pursuant to Section 8.6 of the Partnership
Agreement.
5.    (a)    The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of Section
8.6 of the Partnership Agreement intended to increase the waiting period between
the delivery of a Notice of Redemption (as defined in the Partnership Agreement)
and the Specified Redemption Date (as defined in the Partnership Agreement)
and/or the Valuation Date (as defined in the Partnership Agreement) to up to
sixty (60) days or (y) any other amendment to the Partnership Agreement intended
to make the redemption and transfer provisions, with respect to certain
redemptions and transfers, more similar to the provisions described in Treasury
Regulations Section 1.7704-1(f).
(b)    The Limited Partner hereby appoints the General Partner, any Liquidator
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 5(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
6.    The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (x) through (i) a national, non-U.S., regional, local or other
securities exchange, or (ii) an over-the-counter market (including an
interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership or (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others.
7.    The Limited Partner acknowledges that the General Partner shall be a third
party beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 6 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or otherwise, Partnership Units only to the General
Partner or to transferees that provide the Partnership and the General Partner
with the representations and covenants set forth in Sections 4 and 6 hereof.


A-2
        

--------------------------------------------------------------------------------









8.    This Acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.
Signature Line for Limited Partner:




Name: ______________________


Date: __________ __, 20__




Address of Limited Partner:


______________________


______________________






A-3
        

--------------------------------------------------------------------------------








EXHIBIT B
EMPLOYEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Employee hereby represents, warrants and covenants as follows:
(a)    The Employee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)    The Company’s latest Annual Report to Stockholders;
(ii)    The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;
(iv)    The Company’s Form 10-Q, if any, for the most recently ended quarter if
one has been filed by the Company with the Securities and Exchange Commission
since the filing of the Form 10-K described in clause (iii) above;
(v)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the end of the fiscal year most recently ended for which a Form 10-K has been
filed by the Company;
(vi)    The Partnership Agreement;
(vii)    The Share Plan; and
(viii)    The Company’s Declaration of Trust, as amended.
The Employee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Employee as a holder
of AO LTIP Units shall not constitute an offer of AO LTIP Units until such
determination of suitability shall be made.
(b)    The Employee hereby represents and warrants that
(i)    The Employee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act of 1933, as amended (the “Securities Act”), or
(B) by reason of the business and financial experience of the Employee, together
with the business and financial experience of those persons, if any, retained by
the Employee to represent or advise him with respect to the grant to him of AO
LTIP Units, the potential conversion of AO LTIP Units into Class A Units of the
Partnership (“Common Units”) and the potential redemption of such Common Units
for the Company’s Common Shares (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Employee (I) is capable of evaluating
the merits and risks of an


B-1
        

--------------------------------------------------------------------------------





investment in the Partnership and potential investment in the Company and of
making an informed investment decision, (II) is capable of protecting his own
interest or has engaged representatives or advisors to assist him in protecting
his interests, and (III) is capable of bearing the economic risk of such
investment.
(ii)    The Employee, after due inquiry, hereby certifies that for purposes of
Rule 506(d) and Rule 506(e) of the Securities Act, he is not subject to any
felony or misdemeanor conviction related to any securities matter; any federal
or state order, judgment, decree or injunction related to any securities,
insurance, banking or U.S. Postal Service matter; any SEC disciplinary or cease
and desist order; or any suspension, expulsion or bar related to a registered
national securities exchange, national or affiliated securities association or
member thereof, whether it occurred or was issued before, on or after September
23, 2013, and agrees that he will notify the Company immediately upon becoming
aware that the foregoing is not, or is no longer, complete and accurate in every
material respect, including as a result of events occurring after the date
hereof.
(iii)    The Employee understands that (A) the Employee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Employee is or by reason of the award of AO LTIP Units
may become subject, to his particular situation; (B) the Employee has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective employees, agents, consultants or advisors, in their
capacity as such; (C) the Employee provides or will provide services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Employee believes to be necessary and
appropriate to make an informed decision to accept this Award of AO LTIP Units;
and (D) an investment in the Partnership and/or the Company involves substantial
risks. The Employee has been given the opportunity to make a thorough
investigation of matters relevant to the AO LTIP Units and has been furnished
with, and has reviewed and understands, materials relating to the Partnership
and the Company and their respective activities (including, but not limited to,
the Background Documents). The Employee has been afforded the opportunity to
obtain any additional information (including any exhibits to the Background
Documents) deemed necessary by the Employee to verify the accuracy of
information conveyed to the Employee. The Employee confirms that all documents,
records, and books pertaining to his receipt of AO LTIP Units which were
requested by the Employee have been made available or delivered to the Employee.
The Employee has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the AO LTIP Units. The Employee
has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Employee by the
Partnership or the Company.
(iv)    The AO LTIP Units to be issued, the Common Units issuable upon
conversion of the AO LTIP Units and any REIT Shares issued in connection with
the redemption of any such Common Units will be acquired for the account of the
Employee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the
Employee’s right (subject to the terms of the AO LTIP Units, the Share Plan and
this


B-2
        

--------------------------------------------------------------------------------





Agreement) at all times to sell or otherwise dispose of all or any part of his
AO LTIP Units, Common Units or REIT Shares in compliance with the Securities
Act, and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.
(v)    The Employee acknowledges that (A) neither the AO LTIP Units to be
issued, nor the Common Units issuable upon conversion of the AO LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such AO LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Employee contained herein, (C) such AO LTIP Units or
Common Units, therefore, cannot be resold unless registered under the Securities
Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such AO LTIP Units
and Common Units and (E) neither the Partnership nor the Company has any
obligation or intention to register such AO LTIP Units or the Common Units
issuable upon conversion of the AO LTIP Units under the Securities Act or any
state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for REIT Shares, the Company may issue such
REIT Shares under the Share Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Employee is
eligible to receive such REIT Shares under the Share Plan at the time of such
issuance, (II) the Company has filed a Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such REIT Shares
and (III) such Form S-8 is effective at the time of the issuance of such REIT
Shares. The Employee hereby acknowledges that because of the restrictions on
transfer or assignment of such AO LTIP Units acquired hereby and the Common
Units issuable upon conversion of the AO LTIP Units which are set forth in the
Partnership Agreement or this Agreement, the Employee may have to bear the
economic risk of his ownership of the AO LTIP Units acquired hereby and the
Common Units issuable upon conversion of the AO LTIP Units for an indefinite
period of time.
(vi)    The Employee has determined that the AO LTIP Units are a suitable
investment for the Employee.
(vii)    No representations or warranties have been made to the Employee by the
Partnership or the Company, or any officer, trustee, shareholder, agent, or
affiliate of any of them, and the Employee has received no information relating
to an investment in the Partnership or the AO LTIP Units except the information
specified in paragraph (b) above.
(c)    So long as the Employee holds any AO LTIP Units, the Employee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of AO LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.








B-3
        

--------------------------------------------------------------------------------







(d)    The address set forth on the signature page of this Agreement is the
address of the Employee’s principal residence, and the Employee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.




B-4
        

--------------------------------------------------------------------------------






EXHIBIT C
Section 83(b) Election
The undersigned hereby elects pursuant to §83(b) of the Internal Revenue Code of
1986, as amended, to include in gross income as compensation for services the
excess (if any) of the fair market value of the units described below over the
amount paid for those shares.
1.
The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made are:



Taxpayer’s Name: ___________________________________
Taxpayer’s Social Security Number: ___________________________________
Address: ___________________________________
Taxable Year: Calendar Year 20___
2.
The property which is the subject of this election is _____________ AO LTIP
Units in Vornado Realty L.P.



3.
The property was transferred to the undersigned on _______________ ___, 20___.



4.
The property is subject to the following restrictions:



The AO LTIP Units will be subject to restrictions on transfer and risk of
forfeiture upon termination of service relationship and in certain other events.


5.
The fair market value of the property at time of transfer (determined without
regard to any restrictions other than nonlapse restrictions as defined in
§1.83-3(h) of the Income Tax Regulations) is $0.



6.
For the property transferred, the undersigned paid $0.



7.
The amount to include in gross income is $0.



The undersigned taxpayer will file this election with the Internal Revenue
Service Office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of transfer of the property. A copy of the
election will also be furnished to the


_________________
1        The 83(b) Election must be filed no later than 30 days after the date
on which the property is transferred. The IRS has indicated that the election
form should be sent to the IRS address listed for the taxpayer’s state under
“Are you not including a check or money order . . .” given in Where Do You File
in the Instructions for Form 1040 and the Instructions for Form 1040A (this
information can also be found by clicking on your state at:
http://www.irs.gov/file/content/0,,id=105690,00.html).




C-1


        

--------------------------------------------------------------------------------





person for whom the services were performed. The undersigned is the person
performing services in connection with which the property was transferred.




Dated: __________________, 20__     ______________________________
Taxpayer








C-2





--------------------------------------------------------------------------------






Schedule to Section 83(b) Election – Vesting Provisions of AO LTIP Units
AO LTIP Units are subject to time-based vesting with 25% vesting on each of the
first four anniversaries following the award, provided that the Taxpayer remains
an employee of Vornado Realty Trust or its subsidiaries through such dates,
subject to acceleration in the event of certain extraordinary transactions. AO
LTIP Units are subject to forfeiture in the event of failure to satisfy a
performance-based condition (trading at or above 110% of the AO LTIP Unit
Participation Threshold for any 20 consecutive trading days on or before the
fourth anniversary following the award).


        